                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
MEB:ADW                                                271 Cadman Plaza East
F. #2020R00142                                         Brooklyn, New York 11201


                                                       December 31, 2020

By ECF and Email

Gordon Mehler, Esq.
Mehler Law PLLC
747 Third Avenue, 32nd Floor
New York, New York 10017

Christopher D. Wright, Esq.
305 Broadway
Suite 1001
New York, New York 10007

                 Re:    United States v. Keith Levy
                        Criminal Docket No. 20-87 (RPK)

Dear Messrs. Mehler and Wright:

               Pursuant to Rule 16 of the Federal Rules of Criminal Procedure, the government
hereby provides additional discovery with respect to the above-referenced matter. This
disclosure supplements the government’s earlier disclosures under cover of letter dated March 5,
2020, May 8, 2020, August 13, 2020, October 27, 2020 and November 16, 2020. The
government renews its request for reciprocal discovery from the defendant.

                The enclosed contains a draft transcription of a recording of a July 28, 2019
phone call between Pharoah Cochrane, an inmate at a Rikers Island jail facility, and other
individuals, including the defendant. The transcript was prepared by the government and is
Bates-numbered LEVY000225 – LEVY000235.1




       1
           The government reserves the right to amend, edit or correct the draft transcript.
                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact me.

                                                     Very truly yours,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                             By:      /s/ Andrew D. Wang
                                                     Andrew D. Wang
                                                     Assistant U.S. Attorney
                                                     (718) 254-6311

Enclosure

cc:    Clerk of the Court (RPK) (by ECF) (without enclosures)
       Defense Counsel




                                                 2
